Exhibit ROPER INDUSTRIES, INC. DIRECTOR COMPENSATION PLAN ROPER INDUSTRIES, INC. DIRECTOR COMPENSATION PLAN TABLE OF CONTENTS ARTICLE 1PURPOSE 1 1.1Background 1 1.2Purpose 1 1.3Eligibility 1 ARTICLE 2DEFINITIONS 1 2.1Definitions 1 ARTICLE 3ADMINISTRATION 3 3.1Administration 3 3.2Reliance 3 3.3Indemnification 4 ARTICLE 4SHARES 4 4.1Source of Shares for the Plan 4 ARTICLE 5CASH COMPENSATION 4 5.1Basic Annual Cash Retainer 4 5.2Supplemental Annual Cash Retainer 4 5.3Meeting Fees 5 5.4Travel Expense Reimbursement 5 5.5Deferral of Cash Compensation 5 ARTICLE 6EQUITY COMPENSATION 5 6.1Equity Awards 5 6.2Restricted Stock Units 5 6.3 Award Certificates 7 6.4Adjustments 7 6.5Tax Matters 7 ARTICLE 7AMENDMENT, MODIFICATION AND TERMINATION 8 7.1Amendment, Modification and Termination 8 ARTICLE 8GENERAL PROVISIONS 8 8.1Adjustments 8 8.2Duration of the Plan 8 8.3Expenses of the Plan 8 8.4Effective Date 8 SCHEDULE I – DIRECTOR COMPENSATION SCHEDULE SCHEDULE II –RSU DEFERRAL ELECTION FORM SCHEDULE III – FORMS OF AWARD CERTIFICATES ROPER INDUSTRIES, INC. DIRECTOR COMPENSATION PLAN ARTICLE 1 PURPOSE 1.1.BACKGROUND. This plan is adopted to formalize the compensation for non-employee directors of the Company.The Committee initially adopted the Roper Industries, Inc.
